UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CLAYTON W. KIRKPATRICK,                
              Petitioner-Appellant,
                 v.                                No. 00-7782
STEVE BOYLES,
                Respondent-Appellee.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                       (CA-00-466-1-3-MU)

                      Submitted: January 10, 2002

                      Decided: January 30, 2002

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Clayton W. Kirkpatrick, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       KIRKPATRICK v. BOYLES
                              OPINION

PER CURIAM:

    Clayton W. Kirkpatrick seeks to appeal the district court’s order
denying relief on his petition filed under 28 U.S.C.A. § 2254 (West
1994 & Supp. 2001). The district court dismissed the petition as
untimely filed, finding that the lengthy delay between the state court’s
denial of Kirkpatrick’s motion for appropriate relief and the filing of
his petition for certiorari did not toll the one-year limitations period.
In light of our recent decision in Allen v. Mitchell, ___ F.3d ___, 2001
WL 1658838 (4th Cir. Dec. 27, 2001) (No. 00-7439), we grant a cer-
tificate of appealability, vacate the district court’s order, and remand
for further proceedings. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                        VACATED AND REMANDED